DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on March 4, 2021 in which claims 1-20 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground of rejection.
Applicant's argues that it would not be obvious to combine Augenbraun with another art. The examiner disagrees.
Regarding dependent claim 6, the examiner disagrees with the applicant’s argument both prior art does teach the limitations of claim 6.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro et al. (US 2018/0072212 A1) in view of Augenbraun et al. (US 2016/0158942). 
In regard to claim 1, Alfaro et al. discloses a self-driving system, comprising:
a body having one or more motorized wheels (see at least Fig. 21) and an upper surface to support inventory thereon (see at least Fig. 21 and [0042], [0045]-) and
a (see at least Figs. 21 and 20).
While Alfaro et al. discloses a camera 170 attached to the arm in Fig. 20, Alfaro et al. does not specifically disclose that that the sensor is located at the head  wherein the sensor head comprises one or more proximity sensors.
Augenbraun et al., in the same field of endeavor, discloses the sensor is located at the head wherein the sensor head comprises one or more proximity sensors (see sensors 35, 36 and [0045] - [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Alfaro et al. by placing the camera at the head as taught by Augenbraun et al. because such modification would have been a simple matter of design choice dependent upon user preference and would end up with the same end purpose.
	
In regard to claims 2 and 3, Augenbraun et al. discloses wherein the body includes a console coupled in an upright positon to a mobile base, and wherein the sensor head is coupled to the console (see at least Fig. 1); wherein the sensor head is (see at least Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Alfaro et al. by placing the camera at the head as taught by Augenbraun et al. because such modification would have been a simple matter of design choice dependent upon user preference and would end up with the same result.

 	In regard to claim 6, Alfaro et al. discloses wherein the proximity sensors are rear detection proximity sensors configured to detect an object located behind the body (see at least [0045 and [0042).

 	In regard to claim 7, Alfaro et al. discloses a controller (160 in Fig. 20) coupled to the body (112 in Fig. 20) and configured to receive information from the rear detection proximity sensors (142 in Fig. 20), wherein the controller is configured to prevent the body from contacting the object located behind the body based on information received from the rear detection proximity sensors while the body is moving in reverse (see at least Fig.20 and [0045]). 


5.	Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable Alfaro et al. (US 2018/0072212 A1) in view of Augenbraun et al. (US 2016/0158942) and further in view of Voorhies et al. (US 2019/0310655).
In regard to claims 4-5, Augenbraun et al. disclose sensor (35, 37, 36) to detect location of object, Augenbraun et al. further disclose  in [0107]  “a robot 100 may comprise one or more sensors 35, 36, 37, including one or more touch sensors 35, 36, and a representation of the environment or objects 401, 402, within it such as in a memory or data base 308 accessible to the robot 100, wherein data collected from a touch sensor 35, 36, is added to the representation of the environment or objects within it.” (the object is equivalent to shelf). Augenbraun et al. also disclose controller coupled to the body and configured to receive information from the object (see at least [0107], [0028], [0033], [0034], [0037], [0047]).
 	The combination of Alfaro et al. and Augenbraun et al. does not explicitly disclose a shelf.
 	Voorhies et al., in the same field of robotic, disclose shelf detection (see at least [0032]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Alfaro et al. and Augenbraun et al. with the shelf detection of Voorhies et al. in order to more effectively and intelligently perform tasks of retrieving objects or placing object in the shelf.

6.	Claims 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro et al. (US 20183/0072212 A1) in view of Becker et al. (US 2016/0327383).
	In regard to claim 8, Alfaro et al. discloses a self-driving system, comprising:
a body having one or more motorized wheels (see at least Fig. 21) and an upper surface to support inventory thereon (see at least Fig. 21 and [0042], [0045]-[0047) and
a (see at least Figs. 21 and 20).
Alfaro et al. does not disclose a sensor head comprising one or more side facing cameras, rear facing cameras, or down facing cameras.
 Becker et al. discloses.an end effector (205) is attached to wrist elements (180) of the robotic articulated arm (150), end effector that includes a triangulation scanner (210), triangulation scanner includes a camera (508)  and a projector (510),  (see Fig. 3A) the triangulation scanner is replaced with a scanning array that includes a collection of scanners, six-DOF targets may be used to enable measurements of the 3D measuring device from different directions, the 3D measuring device may be an area triangulation scanner, in which the camera can be used as side facing cameras, rear facing cameras or down facing cameras (see at least [0085], [0163]-[0172]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Alfaro et al. with the sensor system of Becker et al. because such modification would enable the device to navigate to the required measurement positions.

 	In regard to claims 9 and 10, the combination of Alfaro et al. and Becker et al. discloses wherein the body includes a console coupled in an upright positon to a mobile (see Becker et al. Figs. 1A-1D, 2A-2B); wherein the sensor head is coupled to the body by one or more extendable and retractable rods (see Becker et al. Figs. 1A-1D, 2A-2B).

 	In regard to claims 11-14, the combination of Alfaro et al. and Becker et al. discloses wherein the side facing cameras are configured to detect and record an image of one or more markers attached to an object located on the side of the body (Becker et al. [0065]-[0098]); wherein the rear facing cameras are configured to detect and record an image of one or more markers attached to an object located behind the body (see Becker et al.  [0065]-[0098]);  wherein the down facing cameras are configured to detect and record an image of one or more markers attached to an object located on the body (see Becker et al. [0065]-[0098]); 
wherein the rear facing cameras are configured to detect and record an image of an object located behind the body, wherein the image of the object includes a shape of the object, a pose of the object, a clothing of the object, or a color of the object (see Becker et al. [0065]-[0098] see also Alfaro et al. [0045], [0042]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Alfaro et al. with the sensor system of Becker et al. because such modification would enable the device to navigate to the required measurement positions.

 	In regard to claim 15, Becker et al. discloses a controller coupled to the body and configured to receive information from the cameras (see at least Figs. 1A-1B, 2A-2B, 3A-3C, and [0085], [0086], [0134], [0136]). Alfaro et al. discloses one or more side facing cameras, rear facing cameras, or down facing cameras (see at least [0045], [0040], claim 20).

 	In regard to claim 16, Becker et al. discloses wherein the controller is configured to retrieve inventory information and display the inventory information based on one or more markers attached to an object located on a side of the body as detected and recorded by the side facing cameras (see at least [0085]-[0196]). 

 	In regard to claim 17, Becker et al. discloses wherein the controller is configured to retrieve inventory information and display the inventory information based on one or more markers attached to an object located behind the body as detected and recorded by the rear facing cameras (see at least [0085]-[0196]).

 	In regard to claim 18, Becker et al. discloses herein the controller is configured to retrieve inventory information and display the inventory information based on one or more markers attached to an inventory (inventory is interpreted as an object) located on the body as detected and recorded by the one or more down facing cameras (see at least [0085]-[0196], [0224], [0028])).

 	In regard to claim 19, Becker et al. discloses wherein the controller is configured to maintain the body within a predetermined distance of an object located behind the body based on images of the object located behind the body as (see at least [0085]-[0196]).

 	In regard to claim 20, Becker et al. discloses wherein the images of the object include a shape of the object, a pose of the object, a clothing of the object, or a color of the object (see at least [0085]-[0196], [0101], [0219], [0227]-[0228], [0334], [0378], [0381]).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661